Citation Nr: 9933213	
Decision Date: 11/26/99    Archive Date: 12/01/99

DOCKET NO.  93-23 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for rheumatoid arthritis

2. Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral hand 
deformity, other than rheumatoid arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel



INTRODUCTION

The veteran served on active duty from April 1953 to December 
1953.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from February 1992 and November 1998 decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.  This case was previously 
remanded by the Board for further development in September 
1995.  The claims file has since been transferred to the RO 
in Montgomery, Alabama.

The Board notes that the veteran submitted a statement in 
support of his claim that was received at the RO in June 1999 
in which he stated that he was ready to have his appeal 
decided but that he was still attempting to obtain lay 
statements to substantiate his claim.  In response to this 
statement, the Board contacted the veteran's representative 
in order to ascertain whether further evidence was to be 
submitted.  The veteran's representative requested, in an 
October 1999 memorandum, that the veteran be granted a 
further 60 days in which to submit additional evidence.  The 
Board is of the opinion that the veteran has been given more 
than adequate opportunity to submit the lay statements he 
mentioned in his statement and that no further delay in the 
processing of the appeal is warranted in light of the lack of 
showing of cause.  38 C.F.R. § 20.1304 (1999). 

The Board further notes that the RO denied for the first time 
the issue of entitlement to service connection for rheumatoid 
arthritis in its November 1998 supplemental statement of the 
case.  The veteran was not informed in the letter 
accompanying the supplemental statement of the case that that 
issue needed to be separately perfected in order to place the 
rheumatoid arthritis issue before the Board.  Therefore, the 
Board views the VA Form 646 signed by the veteran's 
representative in June 1999 as both a notice of disagreement 
with the RO's November 1998 decision and as an instrument to 
perfect the appeal of the rheumatoid arthritis issue.  
Service connection for rheumatoid arthritis is thus properly 
in appellate status.  Accordingly, the Board will render a 
decision on both issues listed on the title page of this 
decision.
FINDINGS OF FACT

1. The veteran was noted to have loss of function of the 
fingers of the right hand in 1953 at the time of his 
enlistment in service.

2. At the time of his separation from service the veteran had 
functional disability in both hands.

3. The veteran's bilateral hand disability, previously 
labeled a congenital deformity, has been clinically 
demonstrated to be manifestations of rheumatoid arthritis.

4. In an unappealed rating action dated in May 1987, the RO 
denied service connection for a bilateral hand condition.

5. Evidence added to the record since the May 1987 rating 
action is not merely cumulative of evidence of record in 
May 1987 and is so significant that it must be considered 
in order to fairly decide the merits of the claim.

6. The claim for entitlement to service connection for a 
bilateral hand deformity, other than rheumatoid arthritis, 
is not plausible. 


CONCLUSIONS OF LAW

1. Rheumatoid arthritis preexisting the veteran's entrance 
into service was aggravated during service.  38 U.S.C.A. 
§§ 1131, 1153, 5107 (West 1991); 38 C.F.R. §§ 3.303(d), 
3.306 (1999).

2. The unappealed May 1987 rating decision in which the RO 
denied the veteran's claim for service connection for a 
bilateral hand condition is final, and new and material 
evidence has been received to reopen the claim.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

3. The claim for service connection for a bilateral hand 
deformity, other than rheumatoid arthritis, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service connection for rheumatoid arthritis

Initially, the Board notes that the claim for service 
connection for rheumatoid arthritis is well grounded 
according to 38 U.S.C.A. § 5107 (a); the veteran's claim is 
plausible and capable of substantiation.  The Board is 
satisfied that all relevant facts have been properly 
developed and no further assistance to the veteran is 
required in order to comply with 38 U.S.C.A. § 5107 (a).

The veteran contends that he currently suffers from 
rheumatoid arthritis which has plagued him since 1953.  He 
asserts that his rheumatoid arthritis was aggravated by his 
eight months of military service.  

Pertinent facts

Service medical records reveal that a service examiner noted 
at the time of the veteran's April 1953 enlistment 
examination that he exhibited loss of dorsiflexion of the 
2nd, 3rd, 4th, and 5th fingers of the right hand; the right hand 
was noted to have fair function.  Further, the examiner 
reported that the veteran had injured his right hand at age 
eight and that he was unable to move his fingers on that hand 
beyond 130 degrees.  Service medical records also show that 
the veteran was seen in July 1953 for complaints of pain in 
the dorsum of the right hand after active motion; the 
examiner diagnosed a congenital deformity (flexion 
contracture and ulnar deviation) of the 2nd, 3rd, 4th, and 5th 
fingers, bilaterally (however more pronounced on the right).  
X-rays performed in July 1953 revealed flexion deformity of 
the hands and grossly negative bone features.  A medical 
discharge was suggested.  A Medical Board proceeding was held 
and in the resulting report pertinent findings included the 
fact that the veteran was being discharged due to a physical 
defect that preexisted his entrance into service and that it 
was not aggravated beyond its normal progress as a result of 
his military service.  The final Medical Board diagnosis was 
a 30 degree congenital flexion deformity at all 
interphalangeal and metacarpophalangeal joints, bilaterally.  
He was medically discharged in December 1953.

At his March 1954 VA orthopedic examination the veteran 
reported that his military service did worsen his deformity 
of the hands but that he suffered no injury in service.  The 
examiner concluded that the deformity of the hands was of a 
congenital or developmental nature and that the condition was 
not aggravated by service.  He diagnosed congenital or 
developmental bilateral contracture of the 
metacarpophalangeal joints of both hands.

The claims file shows no further treatment until February 
1973 when he was seen at a VA facility for flexion 
contractures of the metatarsophalangeal joints of the right 
hand.  He was treated on multiple occasions in 1973 for this 
disability.  VA medical records show treatment again in the 
period 1987 to 1995, and during those treatments examiners 
offered diagnoses including rheumatoid arthritis, bilateral 
ulnar deviations, and Duptyren's contracture.

A VA compensation and pension examination conducted in August 
1996 resulted in a diagnosis of moderate to severe rheumatoid 
arthritis of the hands (right hand greater than the left).  
The examiner opined that this condition would have developed 
regardless of the veteran's service history, however, the 
examiner went on to state that the disability was probably 
exacerbated by the veteran's work in service; the examiner 
stated that such work may have hastened the onset of the 
veteran's rheumatoid arthritis.  

The veteran was again examined by VA in March 1997.  That 
examination resulted in a clinical opinion that the veteran 
had suffered rheumatoid arthritis since 1953.  The disability 
was said to include ulnar deviation of the fingers.

The most recent VA compensation and pension examination was 
conducted in March 1998.  On that occasion, the examiner 
conducted a thorough examination of the veteran and his 
claims file.  He concluded that the veteran suffered from 
seronegative rheumatoid arthritis which may be linked to a 
childhood disorder, possibly arthritis.  The examiner was of 
the opinion that the veteran did not suffer from a congenital 
deformity of the hands.  The examiner hedged his opinions by 
saying that he could not be certain with regard to etiology 
of the veteran's bilateral hand disability without further 
accurate history.  The examiner refused to offer an opinion 
with regard to whether the veteran's pre-existing arthritis 
was aggravated by service.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  A preexisting injury or 
disease will be considered to have been aggravated by active 
service where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

After de novo review of the veteran's entire claims file, the 
Board is of the opinion that service connection for the 
veteran's bilateral hand disability is in order in this case.  
Although service medical records show that the veteran did 
suffer from a right hand disorder at the time of his 
enlistment into service and that he was later found to have a 
congenital deformity of both hands during and soon after 
separation from service, current medical opinions weigh in 
favor of a finding that the veteran's true hand disability 
was, and is, related to rheumatoid arthritis.  Moreover, 
current clinical opinion weighs in favor of findings that 
such rheumatoid arthritis was exacerbated by the veteran's 
service.  The Board acknowledges the fact that the inservice 
Medical Board found that no aggravation had occurred, 
however, it is clear that the only disorder noted at entrance 
was right hand functional limitation and the veteran was 
later found to suffer bilateral functional limitation while 
still in service.  In retrospect, the July 1953 medical 
finding of left hand functional limitation constituted a 
finding that the veteran's now diagnosed rheumatoid arthritis 
had spread to his left hand; thus the disability was clearly 
not static while the veteran was in service.  The August 1996 
VA examination report declaring that the disability was 
exacerbated by service activity provides clinical 
confirmation that the disease progressed beyond its natural 
course during service.  The only contravening clinical 
evidence is the above-mentioned 1954 VA examination report.  
However, as stated above the Board finds the August 1996, 
March 1997 and March 1998 VA reports in combination more 
persuasive than the 1954 report.  

Therefore, in light of the totality of the medical evidence 
in this case, the Board must grant the claim for service 
connection for rheumatoid arthritis of the hands as a 
preponderance of the evidence supports the claim.  
38 U.S.C.A. § 5107.

II. Service connection for a bilateral hand deformity
other than rheumatoid arthritis 

Finality

In an April 1954 rating decision, the RO denied service 
connection for a hand condition.  In the letter informing the 
veteran of the decision, the RO stated that the veteran 
suffered from a congenital deformity of the hands and back 
known as kyphosis and that this condition was not the result 
of injury incurred in service nor was it aggravated by 
service.  That decision was not appealed and is final.  38 
U.S.C.A. § 7105.  In May 1987, the RO again denied the claim 
for service connection for a hand condition, informing the 
veteran that the claim was previously denied in April 1954; 
the veteran was again informed that his hand condition was 
congenital and not aggravated by service.  That determination 
is the most recent final determination.  38 U.S.C.A. § 7105.

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

Under 38 C.F.R. § 3.156(a), new and material evidence is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

The United States Court of Appeals for Veterans Claims 
(Court) has articulated a new three-step process which must 
be followed in disposing of attempts to reopen a previously 
denied claim to which finality has attached.  Under the new 
test, VA must first determine whether the veteran has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a) in order to have a finally decided claim reopened 
under 38 U.S.C.A. § 5108.  "New" evidence "means evidence 
not previously submitted to agency decision makers . . . 
which is neither cumulative nor redundant"; "material" 
evidence is new evidence "which bears directly and 
substantially upon the specific matter under consideration" 
and "which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  Elkins v. West, 12 Vet. App. 209, 216 (1999) (en 
banc).  Second, if new and material evidence has been 
presented, immediately upon reopening the claim the Secretary 
must determine whether, based upon all the evidence of record 
in support of the claim, presuming its credibility, the claim 
as reopened is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a).  Third, if the claim is well grounded, the 
Secretary may then proceed to evaluate the merits of the 
claim, but only after ensuring that his duty to assist under 
38 C.F.R. § 5107(b) has been fulfilled.  Elkins at 218-19; 
Winters v. West, 12 Vet. App. 203, 206-07 (en banc).

Pertinent evidence of record at the time of the May 1987 
rating decision included the veteran's service medical 
records and the report from a March 1954 VA compensation and 
pension examination.  As noted above, service medical records 
show that a right hand disorder characterized by limitation 
of motion of the digits was found upon enlistment, and 
eventually both hands were found to be affected.  He was 
medically discharged for a congenital hand deformity.  A 
March 1954 VA examination confirmed the congenital disability 
and the examining physician opined that the disability was 
not aggravated by service.

Since the May 1987 rating decision, multiple private work-
related reports, VA Medical Center treatment records, and VA 
compensation and pension examination reports have been added 
to the veteran's claims file.  This newly submitted evidence 
contains recent post-service diagnoses of the veteran's hand 
disability as well as medical commentary concerning the 
relationship between the veteran's military service and 
current disability.

The specified basis for the May 1987 rating denial was that 
the veteran's hand deformities were congenital and that the 
disability was not aggravated by service.  The newly 
submitted medical evidence outlined above is "new" with 
respect to reopening the claim in question, as the VA and 
private medical evidence were not previously of record and 
speak to current disability and etiology of the disability in 
question.  Thus, the Board is of the opinion that the newly 
submitted evidence is so significant, when considered by 
itself or in connection with evidence previously of record, 
that it must be considered in order to fairly decide the 
merits of the claim.  Accordingly, the Board is of the 
opinion that the newly submitted evidence is "new and 
material" and that the claim for service connection for a 
bilateral hand deformity, other than rheumatoid arthritis, 
should be reopened. 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Well groundedness

In order to be well grounded, the claim for service 
connection for bilateral hand deformities, other than that 
caused by rheumatoid arthritis, must be meritorious on its 
own or capable of substantiation.  If the evidence presented 
by the appellant fails to meet this level of sufficiency, no 
further legal analysis need be made as to the merits of his 
claim.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  In order for a claim to be well 
grounded, there must be competent evidence of current 
disability (a medical diagnosis), incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and a nexus between the inservice injury or disease and the 
current disability (medical evidence).  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied sub nom. Epps 
v. West, 118 S. Ct. 2348 (1998); Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).  Where the determinative issue 
involves medical etiology, competent medical evidence that 
the claim is plausible or possible is required in order for 
the claim to be well grounded.  This burden may not be met 
merely by presenting lay testimony, because lay persons are 
not competent to offer medical opinions.  LeShore v. Brown, 8 
Vet. App. 406, 408 (1995).  A claim for service connection 
for a chronic disease also may be well grounded if the 
condition is observed during service, continuity of 
symptomatology is demonstrated thereafter and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 497 
(1997).  

The examiner conducting the March 1998 evaluation of the 
veteran opined that the veteran did not suffer from a 
congenital deformity, although he could not be certain of his 
opinion without a more accurate history.  Although VA 
physicians have diagnosed contractures of various finger 
joints as well as ulnar deviations, the 1996, 1997, and 1998 
VA examinations of the veteran's hands resulted in 
attribution of these features of his disability to rheumatoid 
arthritis and not a congenital deformity.  Although 
inservice, and soon after separation from service in March 
1954, the veteran was deemed by clinicians to suffer 
bilateral hand deformity of a congenital nature, the most 
recent clinical opinions from VA definitively state the 
veteran's hand deformities are linked to rheumatoid arthritis 
and not congenital deformities.  Therefore, the recent 
medical evidence shows that the veteran does not have a 
current disability, other than rheumatoid arthritis, for 
which compensation can be granted.  Because the appellant 
cannot meet his initial burden, the claim for service 
connection for a bilateral hand deformity, other than 
rheumatoid arthritis, cannot be found to be meritorious on 
its own or capable of substantiation and must be denied as 
not well grounded.  E.g., Epps 126 F.3d at 1468.

The Board has considered and denied the claim for service 
connection for a bilateral hand deformity, other than 
rheumatoid arthritis, as not well grounded, whereas the RO 
denied the claim on the merits.  However, the appellant has 
not been prejudiced by the Board's decision because in 
assuming that the claim was well grounded, the RO accorded 
the appellant greater consideration than the claim in fact 
warranted under the circumstances.  Bernard v. Brown, 4 
Vet.App. 384, 392-94 (1993).  To remand this issue to the RO 
for consideration of the issue of whether appellant's claim 
is well grounded would be pointless and, in light of the law 
cited above, would not result in a determination favorable to 
the appellant.  VAOPGCPREC 16-92.


ORDER

Service connection for rheumatoid arthritis is granted.

New and material evidence having been submitted, the appeal 
to reopen the claim for service connection for a bilateral 
hand deformity, other than rheumatoid arthritis, is granted.

Evidence of a well grounded claim for service connection for 
a bilateral hand deformity, other than rheumatoid arthritis, 
not having been submitted, the appeal, to that extent, is 
denied.



		
	TRUDY S. TIERNEY
	Acting Member, Board of Veterans' Appeals


 

